Mr. Justice Scott delivered the opinion of the Court: This proceeding was commenced by Calvin H. Frew, by petition to the county court of Ford county, to amend a record of a judgment for taxes or special assessment remaining in that court against lands claimed to be owned by Asa H. Dan-forth. The alleged owner was made defendant, and was served with notice of the application. The amendment asked to be made to the record is, that certain blanks should be filled so as to show the judgment was rendered for the correct amount. No sufficient reason is shown for allowing the desired amendment. Before a record can be amended after the close of the term at which the judgment was rendered, there must be some-tiling to amend by, otherwise no amendment can be allowed. In the case of Church v. English, 81 Ill. 442, cited by counsel, all the amendments allowed were made upon an inspection of the judge’s minutes, entered upon the docket at the time, and in accordance therewith. But here there is nothing shown by which the court could amend its record. The clerk of the court, who made up the record after judgment was entered, testified: “A list of lands against which judgment is asked, is prepared by the collector. He figures the costs and interest. The amount of judgment asked for is put down by the collector. I had no means of knowing except by getting it from him, and he did not furnish it.” There being nothing shown by which the court could direct its record to be amended in accordance with the prayer of the petition, its refusal to allow any amendment was correct, and must stand. Judgment affirmed.